         Case 1:15-cr-00654-SHS Document 176 Filed 04/21/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
                             Plaintiff,
              v.                                       15-CR-654 (SHS)
QUINCIE BARDEL,                                        MEMORANDUM ORDER
                             Defendant.


SIDNEY H. STEIN, U.S. District Judge.
    The Court has received defendant Quincie Bardel’s pro se letter requesting that he be
placed in home confinement in light of the COVID-19 pandemic. (ECF No. 175.)
     “A court may not modify a term of imprisonment once it has been imposed except
pursuant to statute.” ​United States v. Gotti​, No. 02 CR 743-07 (CM), 2020 WL 497987, at *1
(S.D.N.Y. Jan. 15, 2020). Here, the legal basis for Bardel’s request is unclear. The recently
enacted Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No.
116-136, 134 Stat. 281 (2020), does not authorize the Court to place a defendant in home
confinement; only the Bureau of Prisons (BOP) has such authority. ​See id. ​120003(b); ​see also
18 U.S.C. § 3624(c)(2). Rather, the Court will construe Bardel’s request as one made
pursuant to 18 U.S.C. § 3582(c)(1)(A), sometimes referred to as the “compassionate release”
statute.
     That statute, however, allows for a sentence reduction only “upon motion of the
Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has
fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring
a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). Here, there is no
indication that Bardel has requested that the BOP bring such a motion on his behalf. At this
time, then, the Court lacks authority to consider Bardel’s request. His request to be released
on home confinement is therefore denied without prejudice. A copy of this Memorandum
Order has been mailed to the defendant by chambers.
Dated:New York, New York
              April 21, 2020
